Cite as 2015 Ark. 25

                   SUPREME COURT OF ARKANSAS
                                           No.   CR-14-885

JAMES EDWARD GREEN                                    Opinion Delivered January   22, 2015
                                  APPELLANT
                                                      PRO SE MOTIONS FOR EXTENSION
V.                                                    OF TIME TO FILE APPELLANT’S
                                                      BRIEF AND “OF ‘FORMAL
                                                      GRIEVANCES’”
STATE OF ARKANSAS                                     [DREW COUNTY CIRCUIT COURT
                                    APPELLEE          NOS. 22CR-02-213, 22CR-08-3, 22CR-08-
                                                      4]

                                                      HONORABLE RANDY WRIGHT,
                                                      JUDGE

                                                      APPEAL DISMISSED; MOTIONS
                                                      MOOT.


                                           PER CURIAM


       In 2014, appellant James Edward Green filed a petition for writ of error coram nobis in

the trial court challenging a judgment entered in 2008 that reflected appellant’s guilty pleas in

three cases. Appellant entered his pleas to first-degree terroristic threatening, second-degree

sexual assault, and having violated the terms of a suspended imposition of sentence on an

additional count of first-degree terroristic threatening, and he received an aggregate sentence of

thirty-six months’ imprisonment in the Arkansas Department of Correction. The trial court

denied the petition for the writ, and appellant lodged this appeal. He has now filed a motion

requesting an extension of time in which to file his brief and another motion in which he

requests that this court direct its clerk to file his tendered brief on the basis that personnel at the

prison have interfered with his ability to mail the brief in a timely manner. Because we dismiss
                                        Cite as 2015 Ark. 25

the appeal, the motions are moot.

       An appeal from an order that denied a petition for postconviction relief, including a

petition for writ of error coram nobis, will not be permitted to go forward where it is clear that

the appellant could not prevail. Millsap v. State, 2014 Ark. 493 (per curiam). It is clear from the

record that appellant cannot prevail.

       Where a judgment of conviction was entered on a plea of guilty or nolo contendere or

where the judgment of conviction was not appealed, a petition for writ of error coram nobis is

filed directly in the trial court. McJames v. State, 2010 Ark. 74. The trial court denied the petition

on the basis that this court had not granted permission for appellant to proceed in the trial court.

A prisoner who appealed his judgment and who wishes to attack his conviction by means of a

petition for writ of error coram nobis must first request that this court reinvest jurisdiction in

the trial court because the filing of the transcript in an appellate court deprives the trial court of

jurisdiction. Maxwell v. State, 2012 Ark. 251 (per curiam). Appellant did not appeal the judgment

at issue; nevertheless, we affirm the denial of the petition. This court can affirm the circuit court

if it reached the right result albeit for the wrong reason. See Nalls v. State, 2014 Ark. 434, 445
S.W.3d 509 (per curiam).

       Where a petitioner in a coram-nobis proceeding has served the sentence imposed in the

criminal judgment, the petition is moot. Williford v. State, 2014 Ark. 86 (per curiam). Appellant

filed his petition more than six years after the judgment had been entered imposing the thirty-

six-month sentence. The public records of the Department of Correction reflect that appellant

is currently incarcerated on other charges. Where it is evident that a petitioner has served his



                                                  2
                                        Cite as 2015 Ark. 25

term of incarceration for the conviction challenged, his claim is moot because the remedy that

he seeks, a new trial, is not available even if the petition states cause for the writ. Webb v. State,

2009 Ark. 497 (per curiam). Appellant could not demonstrate that he was entitled to the writ,

and the trial court did not err in denying relief.

       Appeal dismissed; motions moot.

       James Edward Green, pro se appellant.

       No response.




                                                  3